            Case 1:15-cr-00137-LJO-BAM Document 37 Filed 12/08/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7
                                   IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00137
11                                 Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                          STATUS CONFERENCE
12                          v.
                                                          DATE: December 10, 2020
13   STEVEN FLORES ESTRADA,                               TIME: 2:00 P.M.
                                                          COURT: Hon. Stanley A. Boone
14                                 Defendant.
15
                                                      STIPULATION
16
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
17
     through defendant’s counsel of record, hereby stipulate as follows:
18
            1.      By previous order, this matter was set for status on December 10, 2020.
19
            2.      By this stipulation, initiated by the defense, the parties stipulate that the status conference
20
     may be continued to January 26, 2021, to allow time for defense review of the discovery, investigation,
21
     and settlement discussions.
22
            IT IS SO STIPULATED.
23

24

25

26
27

28

                                                           1
30
              Case 1:15-cr-00137-LJO-BAM Document 37 Filed 12/08/20 Page 2 of 2


 1    Dated: December 8, 2020                                  MCGREGOR W. SCOTT
                                                               United States Attorney
 2

 3                                                             /s/ ANTONIO J. PATACA
                                                               ANTONIO J. PATACA
 4                                                             Assistant United States Attorney
 5

 6    Dated: December 8, 2020                                  /s/ MEGHAN D. MCLOUGHLIN
                                                               MEGHAN D. MCLOUGHLIN
 7
                                                               Counsel for Defendant
 8                                                             Steven Flores Estrada

 9
10

11                                           FINDINGS AND ORDER

12            Based upon the stipulation and representations of the parties, the Court orders the status

13 conference be continued until January 26, 2021 at 2:00 pm before the Duty Magistrate Judge.

14            IT IS SO ORDERED.

15
     IT IS SO ORDERED.
16
     Dated:     December 8, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                           2
30
